Citation Nr: 1448673	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a stress fracture of the right second metatarsal.  

2. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected residuals of a stress fracture of the right second metatarsal.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1993 to February 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue(s) of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (see May 2012 substantive appeal), but, while it was listed as an issue in the April 2014 supplemental statement of the case, a rating decision has not been issued by the Agency of Original Jurisdiction (AOJ) on that matter.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Secondary service connection is warranted for a disability that was caused or aggravated by a service-connected disability; any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability may be service connected.  Governing law mandates that when adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  Because the July 2010 VA examiner did not provide opinions regarding whether the Veteran's low back and right ankle disabilities were aggravated by his service-connected residuals of a stress fracture of the right second metatarsal, the July 2010 VA examination and opinions are inadequate for adjudication purposes.  Therefore, a remand is required to obtain addendum medical opinions.  

The record reflects that the Veteran receives ongoing treatment for his low back and right ankle disabilities.  The most recent VA treatment records are from September 1999, and the most recent private treatment records are from November 2011.  As updated records of any treatment the Veteran receives for such disabilities may be pertinent to the claims on appeal, they must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his low back and right ankle disabilities (records of which are not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  Then attempt to secure complete records of such evaluations and/or treatment from all providers identified.  Also secure for the record all records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his disabilities since September 1999.  

2.  Thereafter, the AOJ should return the entire record to the July 2010 VA examiner for review and addendum opinions regarding whether or not the Veteran's low back disability and/or right ankle disabilities have been aggravated by his service-connected residuals of a stress fracture of the right second metatarsal (and if so, the degree of disability that is due to such aggravation).  If the July 2010 VA examiner is unavailable to provide the addendum opinions, the AOJ should arrange for another appropriate physician to review the record and provide the opinions sought.  

The examiner must explain the rationale for all opinions.  

3. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

